USCA4 Appeal: 20-2251         Doc: 77         Filed: 08/10/2022   Pg: 1 of 32




                                                 PUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                  No. 20-2251


        UNITED STATES OF AMERICA,

                                Plaintiff – Appellee,

                        v.

        DERECK MCCLELLAN; YVONNE SILVER,

                                Claimants – Appellants,

        and

        69,940.50 IN UNITED STATES CURRENCY, Asset ID: 19–CBP–000267,

                                Defendant.

        ------------------------------

        INSTITUTE FOR JUSTICE,

                                Amicus Supporting Appellants.


        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:19-cv-01976-HMH)


        Argued: May 4, 2022                                             Decided: August 10, 2022


        Before WILKINSON, RICHARDSON, and RUSHING, Circuit Judges.
USCA4 Appeal: 20-2251    Doc: 77       Filed: 08/10/2022   Pg: 2 of 32




        Reversed and remanded by published opinion. Judge Richardson wrote the opinion, in
        which Judge Rushing joined. Judge Wilkinson wrote a separate opinion, dissenting.


        ARGUED: Adrianne Turner, TURNER LAW, LLC, Columbia, South Carolina, for
        Appellants. Carrie Fisher Sherard, OFFICE OF THE UNITED STATES ATTORNEY,
        Greenville, South Carolina, for Appellee. Robert Everett Johnson, INSTITUTE FOR
        JUSTICE, Shaker Heights, Ohio, for Amicus Curiae. ON BRIEF: M. Rhett DeHart,
        Acting United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Charleston, South Carolina, for Appellee. Caroline Grace Brothers, INSTITUTE FOR
        JUSTICE, Arlington, Virginia, for Amicus Curiae.




                                                2
USCA4 Appeal: 20-2251      Doc: 77         Filed: 08/10/2022      Pg: 3 of 32




        RICHARDSON, Circuit Judge:

               The United States Government seized $69,940.50 in cash from Dereck McClellan’s

        car. McClellan and his girlfriend, Yvonne Silver, challenged the seizure, claiming that the

        cash was not subject to forfeiture. To forfeit the seized cash, the Government bore the

        burden of establishing a connection between the cash and the illegal activity—in this case,

        illegal drug trafficking. The district court, in granting summary judgment, found that the

        facts painted a picture that definitively established that the cash was drug money. And it’s

        true that a reasonable jury might well decide that the painting of these facts shows the cash

        came from drug trafficking. But a reasonable jury might not. So we reverse.

        I.     Background

               In early January 2019, Dereck McClellan smashed his car into a concrete pillar at a

        gas station, narrowly missing a gas pump. A local officer responded to the scene.

        Approaching the car, the officer noticed the strong odor of marijuana. The driver’s window

        was down, and the officer found McClellan passed out in the front seat next to an empty

        Hennessey bottle. The officer woke McClellan, who staggered out of the vehicle. Given

        McClellan’s condition, the officer arrested him for public drunkenness and driving with an

        open container (otherwise known as “transportation of alcohol in a motor vehicle with a

        broken seal”). McClellan also admitted that he had “smoked some marijuana.” J.A. 9.

               A search of the vehicle revealed a marijuana blunt in the ash tray, a bundle of cash

        in the console, and a duffel bag filled with cash in the trunk. There were also two medical

        marijuana identification cards in McClellan’s wallet. The seized cash was separated into

        bundles secured with rubber bands and totaled $69,940.50.           When asked about his

                                                     3
USCA4 Appeal: 20-2251        Doc: 77        Filed: 08/10/2022      Pg: 4 of 32




        occupation, McClellan said he “does a lot of different stuff,” J.A. 9, and when asked about

        where he got the cash, McClellan said it was for his girlfriend’s shop. McClellan refused

        to provide his girlfriend’s name or the name or location of the store. McClellan also offered

        various totals for how much cash he had in the car, suggesting at separate times that the car

        had $80,000, $70,000, and between $72,000 to $73,000 in it. Later, the Department of

        Homeland Security conducted five ion scans on the currency. Ion scans detect minute

        particles on an object and determine the substance of those particles. All five ion scans

        tested positive for cocaine, and one scan tested positive for the explosive substance RDX.

               One of the medical marijuana cards in McClellan’s wallet identified McClellan as

        its owner, and the other belonged to “Yvonna Silver.” J.A. 78–79. 1 The cards were two

        years old, with McClellan and Silver both using the same California address. The address

        was for a hotel. Police later discovered that Silver was McClellan’s girlfriend and that the

        two lived together with their three children. Police also later discovered that Silver’s shop,

        which McClellan had identified as the source of the cash, was called Labelz StyleHouse.

        Labelz sells consumer goods, some of which were allegedly counterfeit. But Labelz is not

        an incorporated entity, so for practical purposes it is indistinguishable from Silver herself.

               Before McClellan’s crash into the gas station, he already had a long criminal record.

        In 2002, he was convicted of unlawfully carrying a weapon. In 2007, he was convicted of

        trafficking cocaine and meth. In 2008, he was convicted of assault and battery and receipt

        of stolen goods. In 2013, he was convicted of possession of marijuana with intent to



               1
                   Although Silver appears here as “Yvonne Silver,” she also uses “Yvonna Silver.”
                                                      4
USCA4 Appeal: 20-2251       Doc: 77          Filed: 08/10/2022      Pg: 5 of 32




        distribute. In connection with the 2013 conviction, law enforcement seized and forfeited

        $53,495. Since 2013, McClellan has not been convicted of any other crimes.

               Following McClellan’s crash, the Department of Homeland Security sought to

        forfeit the seized cash found in the car. McClellan and Silver (together the “Claimants”)

        both filed seized-asset claims contesting the administrative forfeiture and made sworn

        statements that they owned the seized currency “together equally” and that it consisted

        “entirely of profits from [their] retail business, Labelz StyleHouse.” J.A. 2; S.J.A. 2–3, 6.

        They also requested referral to the district court. The Government then filed a verified

        civil complaint for forfeiture in the district court and applied for a warrant for arrest in rem

        of the seized cash. The complaint alleged that the cash was subject to forfeiture because it

        constituted drug proceeds, among other reasons. The court issued an arrest warrant for the

        currency, and McClellan and Silver answered the complaint.

               In response to civil interrogatories, McClellan and Silver explained where the

        money came from. McClellan described how his mother died in 2014 and left him

        $110,000 and her home. He said living in the mortgage-free home, along with Silver and

        their three children, allowed them to keep their expenses low. He also claimed that he

        invested some of his inheritance money as “seed money” to help Silver start Lablez

        Stylehouse. J.A. 19. And from that investment McClellan claimed that he and Silver

        shared “profits” of $40,000, $60,000, and $90,000 over the past three years. J.A. 19. Silver

        also claimed that she earned about $2,500 per week as the manager of Ultra Lounge Bar

        from 2014 to 2017.



                                                       5
USCA4 Appeal: 20-2251        Doc: 77          Filed: 08/10/2022       Pg: 6 of 32




               Silver’s tax returns tell a different story. Her tax returns show no income from Ultra

        Lounge Bar. And the returns claimed that her store had much lower net profits—a total of

        $62,894 over the four tax years from 2016 to 2019. 2 For the years 2016 to 2019, other than

        earnings from Labelz, Silver reported no other income on her tax return, although she

        received refundable tax credits from the federal government for these years that totaled

        several thousand dollars.

               The Government moved for summary judgment against the Claimants, which the

        district court granted. According to the district court, there was no genuine dispute of

        material fact that the seized cash was the proceeds of a drug trafficking operation.

        II.    Discussion

               In a civil-forfeiture proceeding, the Government bears the burden “to establish, by

        a preponderance of the evidence, that the property is subject to forfeiture.” 18 U.S.C.

        § 983(c)(1). 3 Property is subject to forfeiture if it either facilitated the transportation, sale,



               2
                 Net profit is a business’s total income, less all expenses. In 2016, 2017, and 2018,
        Silver reported $10,099, $15,702, and $19,146, respectively, in net profits from Labelz, for
        a grand total of $44,947 for those three years. Unlike net profits, gross receipts are all
        income earned by the business without accounting for expenses. Her reported gross
        receipts for those same years were: $20,789, $41,992, and $62,956. Though the cash here
        was seized in January 2019, she later reported a 2019 net profit of $17,947 from gross
        receipts of $55,858.
               3
                 The Civil Asset Forfeiture Reform Act of 2000, Pub. L. No. 106-185, 114 Stat.
        202, 205, placed the burden on the Government to prove that the property is subject to
        forfeiture. Before that Act, the Government only had to establish probable cause that the
        property was subject to forfeiture, and then the burden shifted to the property owner to
        prove a legitimate source of the funds by preponderance of the evidence. See United States
        v. One Parcel of Real Est. Located at 7715 Betsey Bruce Lane, 906 F.2d 110, 111 (4th Cir.
        1990).
                                                        6
USCA4 Appeal: 20-2251      Doc: 77         Filed: 08/10/2022     Pg: 7 of 32




        receipt, possession, or concealment of a controlled substance, or was intended to do so, or

        constitutes proceeds of drug-trafficking activities. 21 U.S.C. § 881(a)(6). 4 And when

        pursuing forfeiture on either of those theories, the Government must show a “substantial

        connection between the property and the offense.” 18 U.S.C. § 983(c)(3).

               Applying the summary judgment standard in a civil forfeiture action is no different

        than in any other civil case. We review the district court’s grant of summary judgment de

        novo and “constru[e] all facts and reasonable inferences therefrom in favor of the

        nonmoving party.” Gen. Ins. Co. of Am. v. U.S. Fire Ins., 886 F.3d 346, 353 (4th Cir.

        2018). We grant summary judgment only when “there is no genuine dispute as to any

        material fact.” Fed. R. Civ. P. 56(a). “[T]he judge must view the evidence presented

        through the prism of the substantive evidentiary burden,” and must deny summary

        judgment if “a jury could reasonably find either that the plaintiff proved his case by the

        quality and quantity of evidence required by the governing law or that he did not.”

        Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 254 (1986). Even when the facts themselves

        are not in dispute, a genuine dispute of material fact about the inferences to be drawn from

        those facts precludes summary judgment. World-Wide Rts. Ltd. P’ship v. Combe Inc., 955

        F.2d 242, 244 (4th Cir. 1992). We begin with the Government’s evidence, considering it




               4
                 “The following shall be subject to forfeiture to the United States and no property
        right shall exist in them . . . (6) All moneys, negotiable instruments, securities, or other
        things of value furnished or intended to be furnished by any person in exchange for a
        controlled substance or listed chemical in violation of this subchapter, all proceeds
        traceable to such an exchange, and all moneys, negotiable instruments, and securities used
        or intended to be used to facilitate any violation of this subchapter.” § 881(a)(6).
                                                     7
USCA4 Appeal: 20-2251      Doc: 77          Filed: 08/10/2022     Pg: 8 of 32




        as a whole but taking care to construe all facts and inferences in the light most favorable to

        the Claimants.

               We start with a piece of evidence that contributes nothing to the whole. The

        Government argues that McClellan’s prior drug charges and the cash forfeited in 2013 are

        evidence that he was likely dealing drugs when the cash was seized. In doing so, the

        Government asks us to make exactly the kind of “forbidden propensity inference” that the

        Federal Rules of Evidence prohibit. See United States v. Hall, 858 F.3d 254, 266 (4th Cir.

        2017) (quoting United States v. Davis, 726 F.3d 434, 442 (3d Cir. 2013)). The Federal

        Rules of Evidence bar parties from introducing evidence of a crime “to prove a person’s

        character in order to show that on a particular occasion the person acted in accordance with

        the character.” Fed. R. Evid. 404(b)(1). The rule ensures that the accused is tried for the

        allegation at hand and not his past wrongs. See Hall, 858 F.3d at 266. Thus, “it is well

        established that the ‘fact that a defendant may have been involved in drug activity in the

        past does not in and of itself provide sufficient nexus to the charged conduct where the

        prior activity is not related in time, manner, place, or pattern of conduct.’” Id. at 261

        (quoting United States v. Johnson, 617 F.3d 286, 297 (4th Cir. 2010)).

               Evidence of a prior crime may be admissible for purposes other than propensity, 5

        but it is the Government’s burden to prove that evidence of a prior crime is admissible for

        a proper purpose. Id. at 266. To meet that burden, the Government “must identify each



               5
                Evidence of a prior bad act may be admissible for purposes other than propensity
        “such as proving motive, opportunity, intent, preparation, plan, knowledge, identity,
        absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2).
                                                      8
USCA4 Appeal: 20-2251      Doc: 77          Filed: 08/10/2022     Pg: 9 of 32




        proper purpose for which it will use the other acts evidence and explain how that evidence

        fits into a chain of inferences—a chain that connects the evidence to each proper purpose,

        no link of which is a forbidden propensity inference.” Id. (cleaned up). Here, the

        Government has not attempted to offer a “proper purpose” for considering this evidence at

        this stage. 6 Because “evidence, which is inadmissible at trial, cannot be considered on a

        motion for summary judgment,” Md. Highways Contractors Ass’n v. Maryland, 933 F.2d

        1246, 1251 (4th Cir. 1991), we cannot rely on McClellan’s past convictions. 7

               As for the rest of the evidence, the Government first tries to connect the cash to drug

        transactions based on the five ion scans that tested positive for cocaine. Ion scans detect

        particles and determine their substance. Because ion scans can detect mere particles,

        extremely small amounts of a substance may well trigger a “positive” result. So a positive

        scan may only show that the cash has a trace amount of cocaine on it. Standing alone then,

        the positive scan tells us little about when, where, or why the cash contacted cocaine. And

        the Government put forward no evidence to provide context for interpreting the positive


               6
                 At oral argument, the Government suggested that the prior convictions were
        relevant to motive or to knowledge of how to transport drug money. But we will not rely
        on these late-raised theories in reviewing the grant of summary judgment.
               7
                The district court based its consideration of McClellan’s prior convictions, in part,
        on the Sixth Circuit’s decision in United States v. $62,220.00 in United States Currency,
        957 F.2d 280, 286 (1992), which was decided under the earlier standard that only required
        the Government to establish probable cause and then placed the burden at summary
        judgment on the claimant. And prior bad acts can be relevant to finding probable cause.
        See id. But the law now squarely places the burden of persuasion on the Government and
        therefore requires evidence in a “form that would be admissible.” See Fed. R. Civ. P.
        56(c)(2); United States v. $92,203.00 in U.S. Currency, 537 F.3d 504, 509 (5th Cir. 2008)
        (“Evidence not admissible under the Federal Rules of Evidence is not permitted in deciding
        the merits of a forfeiture case.” (cleaned up)).
                                                      9
USCA4 Appeal: 20-2251       Doc: 77         Filed: 08/10/2022      Pg: 10 of 32




        scan of this cash. At least some information suggests “widespread” cocaine contamination

        in our money supply. Jones v. DEA, 819 F. Supp. 698, 720 (M.D. Tenn. 1993) (noting

        studies estimating that between one-third and 97% of cash is contaminated with cocaine).

        So as it stands, we cannot reasonably infer that the positive ion test suggests this cash was

        uniquely connected to drugs.

               Perhaps the Government has information that would explain how these scans tell us

        something more. Maybe it can distinguish the positive scan here from the trace amounts

        that may appear on ordinary bills. But, at this stage, using the positive ion scan alone to

        connect this cash to drug trafficking is speculative at best. See, e.g., United States v. Ten

        Thousand Seven Hundred Dollars & No Cents ($10,700.00) in U.S. Currency, 258 F.3d

        215, 231 (3d Cir. 2001) (noting the failure of the Government to produce evidence why ion

        test results were “scientifically significant . . . when compared to ‘the norm’”). 8

               This conclusion is bolstered by the Government’s treatment of the RDX revealed

        on the scans. As noted, the ion scans of this cash also revealed RDX, which is an explosive.

        But the Government does not rely on the presence of explosive particles to suggest that

        McClellan trafficked in explosives—an activity that we would expect to get the


               8
                 This problem may not be shared by another means of cocaine detection, drug-
        sniffing dogs. Some research suggests that unlike ion scanners, which detect the presence
        of cocaine itself, drug-sniffing dogs detect the presence of methyl benzoate, a volatile
        byproduct of cocaine present only if the cash has recently been tainted with cocaine. See
        United States v. Funds in the Amount of Thirty Thousand Six Hundred Seventy Dollars
        ($30,670.00), 403 F.3d 448, 462 (7th Cir. 2005) (“[T]he very ephemeral nature of the
        methyl benzoate byproduct of illicit cocaine makes it highly likely that [the] cash hoard
        was in very close proximity to large amounts of the drug within hours or days of [the dog]
        alerting to it.”). Not that drug-sniffing dogs are themselves infallible. But they may not
        face the same concerns as ion scans.
                                                      10
USCA4 Appeal: 20-2251      Doc: 77         Filed: 08/10/2022      Pg: 11 of 32




        Government’s attention and may also permit forfeiture. See 18 U.S.C. §§ 981, 842. One

        inference might be that cash may indeed carry residual contamination—whether explosives

        or cocaine—that is detected by ion scans. So given our obligation to construe inferences

        in favor of the Claimants, the ion scans cannot connect this cash with drug trafficking. 9

               Next, the Government turns from cocaine to marijuana, arguing that the Claimants’

        medical marijuana cards should create an inference that they engaged in marijuana

        trafficking. This inference arises, they contend, because marijuana dealers often use

        medical marijuana cards to buy marijuana in states where it is legal and then bring it to

        other states for illegal sale. 10 But California legalized even recreational marijuana before

        they obtained the cards in 2017. And even if the cards are sometimes used by drug dealers

        as the Government describes, the cards can also be used to buy marijuana for personal use.

        Other than these cards, the Government has presented no evidence of marijuana trafficking.


               9
                 It is worth emphasizing the different burdens of proof and standards of review in
        civil-asset-forfeiture cases versus probable-cause determinations (another circumstance in
        which we regularly consider the significance of the presence of drugs on money). While
        the Government’s burden here is a preponderance of the evidence, “[p]robable cause has
        long been understood to encompass circumstances that, while less than a preponderance,
        ‘warrant suspicion.’” United States v. Gondres-Medrano, 3 F.4th 708, 713 (4th Cir. 2021)
        (emphasis added) (quoting Locke v. United States, 11 U.S. (7 Cranch) 339, 348 (1813)).
        And when reviewing a judicial finding of probable cause, we view the evidence in the light
        most favorable to the Government and draw inferences in its favor. United States v.
        McBride, 676 F.3d 385, 391 (4th Cir. 2012). But on summary judgment we must do the
        opposite and affirm only if no reasonable juror could come out the other way.
               10
                  The Government argues that the Claimants obtained the medical marijuana cards
        through fraud because a California address is listed on the cards, and Claimants swore
        during discovery that they had lived in South Carolina the past five years. But the
        Government put forward no evidence that the cards required California residency. So we
        cannot infer that Claimants acted dishonestly. And even if we could, connecting that
        potential dishonesty to trafficking marijuana requires yet another inferential leap.
                                                     11
USCA4 Appeal: 20-2251      Doc: 77         Filed: 08/10/2022      Pg: 12 of 32




        Indeed, the marijuana blunt found in the car tends to suggest the personal use of marijuana

        that McClellan admitted to.

               The personal use of marijuana also does not establish a link to a broader drug-

        trafficking scheme that might involve the tens of thousands of dollars seized here. Users

        of marijuana do not necessarily traffic in marijuana or cocaine. See Turner v. United States,

        396 U.S. 398, 423 (1970) (“[B]are possession of cocaine is an insufficient predicate for

        concluding that Turner was dispensing or distributing.”). The cash here is only subject to

        forfeiture if it was exchanged for drugs, traceable to drug dealings, or intended to be used

        to violate federal drug laws. See 21 U.S.C. § 881(a)(6). And the ion scans tested positive

        for cocaine, not marijuana. A reasonable juror could look at all this evidence and come

        away unconvinced that the Claimants were marijuana dealers.

               The Government makes one final argument: The Claimants have not adequately

        explained the source of the cash. Claimants explained that the cash came from their retail

        business, Labelz StyleHouse. In doing so, they claimed to have made $190,000 in profits

        over the last three years. But the information they provided to the IRS on tax returns

        suggests Labelz only made $62,893 in net profits from 2016 to 2019 (an amount less than

        the $69,940.50 in seized cash). The discrepancy between the amount seized and Labelz’s

        net profits, the Government argues, shows that the Claimants’ explanation for the seized

        cash is false. And thus the cash must be drug proceeds.

               We disagree.      The Government’s premise that the Claimants’ explanation

        contradicts their tax records is not airtight (and that is what matters at summary judgment).

        The Claimants also have an explanation for how the cash was generated, even if it was not

                                                     12
USCA4 Appeal: 20-2251       Doc: 77          Filed: 08/10/2022      Pg: 13 of 32




        strictly net profits. And even if a juror might infer that either the tax return or the claim of

        Labelz’s profits is false, that inference would not establish which one is false. Finally,

        even if the Claimants’ description of the cash as Labelz’s profits was false, a juror would

        not have to infer from that false explanation that the cash was drug proceeds.

               First, the Claimants’ explanation need not be understood as inconsistent with their

        tax records. According to the Government, when the Claimants say the money in the car

        is “profits,” they can only mean net profit—which would be impossible because for the

        three years before the seizure, Labelz’s net profits (as reported on Silver’s tax returns) only

        total $44,947. But, according to Claimants, when they at first swore that the seized cash

        was Labelz’s “profits,” they did not mean profits in the technical sense but merely meant

        to refer to Labelz’s funds—i.e., its “working capital.” Reply Br. 3. Those funds, according

        to Claimants, included a portion of McClellan’s $110,000 inheritance—which he used as

        “seed money” for the Labelz business—and other operating cash generated by the business.

        J.A. 19.

               The Government says we must reject this explanation because the Claimants swore

        that the cash came only from “profits.” It is true that “[a] genuine issue of material fact is

        not created where the only issue of fact is to determine which of the two conflicting

        versions of the plaintiff’s testimony is correct.” Jessup v. Barnes Grp., 23 F.4th 360, 367

        (4th Cir. 2022) (cleaned up). But when a plaintiff “does not contradict his prior statements

        but instead merely [adds] details and lends context to them, we do not disregard” those

        statements. See id. (cleaned up). The Claimants’ sworn statements, as explained in

        arguments to this Court, could reasonably be construed to be of the latter variety, a

                                                      13
USCA4 Appeal: 20-2251       Doc: 77          Filed: 08/10/2022      Pg: 14 of 32




        clarification, supported by the record, that they meant to convey that the seized cash was

        part of Labelz’s funds. Under our precedent, we are not bound to take the Claimants as

        technically as the Government would have us, and any credibility determinations based on

        the Claimants’ revision to their original story are for the jury to make. See id.

               The Government also argues that the Claimants’ explanation is implausible because

        they were too poor to save that much of their profits given that Labelz was the Claimants’

        sole source of income between 2016 and 2019. However, that ignores McClellan’s

        inheritance of the $110,000 and a mortgage-free home. McClellan also claims that he

        received $25,000 from a car wreck settlement in 2014. Silver’s responses also identify

        various sources of income other than Labelz, including an insurance payout, the sale of two

        cars, income from work at the Ultra Lounge Bar, and refundable tax credits. McClellan

        and Silver claim non-Labelz income from 2014 to January 2019 totaling more than

        $150,000. Considering that they own their home and have no mortgage payment, it is for

        the jury to decide whether they believe that Claimants socked away their Labelz profits

        while living on other sources of income.

               But even if we were to find the Claimants’ explanation for the cash inconsistent with

        their tax returns, that would only tell us that either the explanation or the tax returns are

        false—but not which one. Indeed, there is some reason to be skeptical about the veracity

        of Silver’s tax returns. Silver claims to have been a manager at Ultra Lounge Bar, bringing

        in $500 per day in salary and tips, between 2014 and 2017. Yet her 2016 tax return reports

        no income from salaries or tips at all (and the relevant portion of the 2017 return is missing).

        The portion of the return concerning Labelz also looks fishy: Claimants assert that Labelz

                                                      14
USCA4 Appeal: 20-2251      Doc: 77         Filed: 08/10/2022     Pg: 15 of 32




        is a “buy and sell commercial retail operation[],” which buys clothing and then resells it.

        Reply Br. 3. But on Silver’s return, the “cost of goods sold”—which is where one would

        expect to see how much Labelz paid for its inventory—is left completely blank every year.

        In short, the evidence might well raise questions about Silver’s tax returns. But tax fraud

        does not a drug dealer make. 11

               Finally, even if the Government proved the Claimants’ story false, that alone would

        not entitle the Government to summary judgment. Disproving that the cash was Labelz’s

        funds does not prove that the cash is drug proceeds. When a defendant makes a false

        exculpatory statement, that statement is evidence of the defendant’s consciousness of guilt.

        United States v. McDougald, 650 F.2d 532, 533 (4th Cir. 1981) (per curiam) (citing Wilson

        v. United States, 162 U.S. 613, 620–21 (1896)). But it is the jury’s role to determine what

        inferences to draw from someone’s false exculpatory statements. See, e.g., Wilson, 162



               11
                  In its complaint below, the Government argued that the money could be traced to
        proceeds of drug trafficking as well as property involved in violations of 18 U.S.C.
        §§ 1956(a)(1)(A), 1956(a)(1)(B)(1), 1956(c)(7), 1956(h), 1957, 1960, and 2320. All in all,
        that covers a huge number of crimes. The complaint therefore indirectly references tax
        evasion, counterfeiting, and even the use of explosives in interstate commerce. See 18
        U.S.C. § 1956(a)(1)(A)(ii) (referencing tax evasion under 26 U.S.C. § 7201);
        § 1956(c)(7)(D) (referencing the use of explosives in interstate commerce under 18 U.S.C.
        § 844(f)); § 2320 (referencing counterfeiting). But, for the same reason, the complaint also
        indirectly references crimes relating to Presidential assassination, maritime navigation,
        overseas terrorist acts by American nationals, credit fraud, smuggling through border
        tunnels, and murder, among many, many others. See § 1956(a)(1), (c)(7). In front of this
        court, the Government focused exclusively on a drug-trafficking theory. There is one
        paragraph in the Government’s brief arguing that forfeiture may be based on multiple
        theories, but it does not make any arguments based on those theories, let alone about tax
        evasion. See Appellee’s Br. 36–37. Beyond the shotgun complaint, the Government has
        not relied on a theory of forfeiture based on tax evasion, explosives, or assassination, so
        we take no position on those theories here and focus only on drug trafficking.
                                                    15
USCA4 Appeal: 20-2251      Doc: 77          Filed: 08/10/2022     Pg: 16 of 32




        U.S. at 621 (“The destruction, suppression, or fabrication of evidence undoubtably gives

        rise to a presumption of guilt, to be dealt with by the jury.” (emphasis added)); United

        States v. Holbert, 578 F.2d 128, 130 (5th Cir. 1978) (“[T]he significance to be attached to

        any such evidence is exclusively within the province of the jury.”). A jury, faced with

        evidence that the seized currency was not from Labelz, could conclude that the currency is

        drug proceeds, but they would not be required to. A reasonable juror could find that the

        Claimants lied about the source of the cash for some other reason—perhaps to avoid

        embarrassment or to conceal other illicit activity that would not give rise to forfeiture—so

        a genuine dispute of material fact persists even in the face of a false exculpatory statement.

               The Government’s argument that the Claimants fail to adequately explain a legal

        source of the cash resembles res ipsa loquitur in tort claims, and courts have roundly denied

        like arguments by plaintiffs in that context. The res ipsa loquitor tort doctrine “permits,

        but ordinarily does not compel, a fact finder to infer negligence from the mere occurrence

        of a bad outcome.” Campbell v. Florian, 972 F.3d 385, 396 (4th Cir. 2020). It requires

        circumstances when a “bad outcome does not ordinarily occur without some negligent act

        of omission,” id., and a “defendant must have exclusive control of all the things . . . which

        might probably have caused injury,” Jesionowski v. Bos. & M.R.R., 329 U.S. 452, 456

        (1947). Here, the Government’s argument takes the same shape. The Government argues

        that lawful citizens do not carry around large amounts of cash that are rubber-banded and

        bundled, so the Claimants must explain the source of the cash, or the Government is entitled

        to summary judgment.



                                                     16
USCA4 Appeal: 20-2251      Doc: 77         Filed: 08/10/2022      Pg: 17 of 32




               Yet courts applying the res ipsa loquitur doctrine regularly reject arguments like

        that when the plaintiff moves for summary judgment. When res ipsa loquitur applies jurors

        “are not bound to presume negligence from the absence of an explanation, but, given all

        the surrounding circumstances, they may or may not infer it.” Salomone v. Yellow Taxi

        Corp., 151 N.E. 442, 445 (N.Y. 1926); see Greyhound Corp. v. Ford, 157 So. 2d 427, 431

        (Fla. Dist. Ct. App. 1963) (“The doctrine will support a jury verdict but not a directed

        verdict . . . .”). Summary judgment for the plaintiff on a res ipsa loquitur theory is

        appropriate only “where the prima facie proof is so convincing that the inference of

        negligence arising therefrom is inescapable.” Gerard v. Inglese, 11 A.D.2d 381, 383 (N.Y.

        App. Div. 1960); accord Est. of LeMay ex rel. LeMay v. Eli Lily & Co., 960 F. Supp. 183,

        185 (E.D. Wis. 1997). It is not as if the inference that the cash constituted drug proceeds

        is inescapable. While it may be dubious to drive around with a large amount of cash in

        one’s car, it does not create an inescapable inference of criminal activity. Not using a bank

        does not necessarily make one a criminal. Even if a jury rejects the Claimants’ assertion

        that the cash was Labelz’s funds, and even if Claimants have no other explanation, the jury

        could still conclude that, given the dearth of direct evidence of drug dealing, the cash does

        not constitute drug proceeds. See Salomone, 151 N.E. at 445.

               Although we have discussed the inferences that the jury could appropriately draw

        from each piece of evidence one-by-one, considering the evidence in its totality does not

        change the result here. See Whiteman v. Chesapeake Appalachia, L.L.C., 729 F.3d 381,

        385 (4th Cir. 2013). In doing so, we do not “divide and conquer” the facts, see Lund v.

        Rowan Cnty., 863 F.3d 268, 289 (4th Cir. 2017) (en banc) (quoting United States v. Arvizu,

                                                     17
USCA4 Appeal: 20-2251      Doc: 77         Filed: 08/10/2022     Pg: 18 of 32




        534 U.S. 266, 274 (2002)), but recognize the Government’s evidence for what it is—

        insufficient to mandate the conclusion that the seized cash is drug proceeds.

               To recap, the permissible evidence consists of the positive ion scans for cocaine on

        the cash, the Claimants’ medical marijuana cards obtained from California, the presence of

        a single marijuana blunt in McClellan’s car, and the possible inconsistency of the amount

        of cash with Claimants’ tax returns. The Government claims this shows, beyond what any

        rational juror could dispute, that Claimants obtained that cash from drug trafficking. But

        there are other plausible inferences. For instance, Claimants could have lived frugally

        while saving Labelz profits, personally used marijuana and used the California card for

        personal use while in California, and had cash that was incidentally contaminated with

        cocaine like much—perhaps most—cash is. Or the jury could conclude that some other

        combination of the host of innocent explanations that we have discussed above apply here.

        But whatever the story, a rational juror would not be compelled to find they were drug

        dealers.

               The Government has the burden of proof here, and that makes all the difference.

        The Government lacks any direct evidence of a drug transaction or involvement in the drug

        trade beyond McClellan’s possession of a single marijuana blunt and medical marijuana

        cards. The Government would have us rely on its own inferences from its circumstantial

        evidence, which we may not do. General Ins. Co. of Am., 886 F.3d at 353. And, as we




                                                    18
USCA4 Appeal: 20-2251      Doc: 77         Filed: 08/10/2022      Pg: 19 of 32




        have described, jurors could discredit much of the Government’s evidence. Although the

        whole may be more than the sum of the parts, here the whole is not enough. 12

                                              *      *      *

               Summary judgment in a forfeiture proceeding is like summary judgment in any

        other civil case. Applying those standards correctly ensures that the Government must

        prove its case before depriving citizens of their private property based on an allegation of

        wrongdoing. Here, the Government convinced the district court that the facts paint a

        picture that definitively establishes that the cash was drug money. But as we see it, the

        record is not quite so clear. The painting is more Pollock than Monet. As a reasonable

        jury could interpret it more than one way, the district court’s judgment is

                                                                   REVERSED AND REMANDED.




               12
                  The Claimants’ brief also devotes three sentences to the claim that forfeiture of
        the seized currency would violate the Claimants’ right to be free from excessive fines under
        the Eighth Amendment. But the Claimants’ short argument provides no legal reasoning or
        citations explaining why this forfeiture would violate the Excessive Fines Clause, and we
        therefore find that argument waived. See Li v. Gonzeles, 405 F.3d 171, 175 n.4 (4th Cir.
        2005).
                                                     19
USCA4 Appeal: 20-2251      Doc: 77         Filed: 08/10/2022      Pg: 20 of 32




        WILKINSON, Circuit Judge, dissenting:

               It is often said that hard cases make bad law. This is the rarer occasion where a

        straightforward case makes bad law. The government here presented ample evidence that

        McClellan was transporting drug money and that the cash in his car was subject to

        forfeiture. And the explanation that McClellan ultimately gave for the cash was both

        fanciful and flatly contradicted by the evidence. The majority’s approach is to divide and

        conquer that evidence, a technique that has been rejected by courts beyond number. For

        these reasons, the district court properly granted summary judgment, and I respectfully

        dissent from the majority opinion concluding otherwise.




               In order to prevail at summary judgment, the government had to show under facts

        not genuinely in dispute and by a preponderance of the evidence that McClellan’s currency

        was subject to forfeiture. See 18 U.S.C. § 983(c)(1). In particular, if all reasonable jurors

        would conclude that it was more likely than not that the cash constituted proceeds of drug

        trafficking, summary judgment was appropriate. See 21 U.S.C. § 881(a)(6) (providing that

        assets “furnished or intended to be furnished by any person in exchange for a controlled

        substance” or “proceeds traceable to such an exchange” are forfeitable). The government

        plainly met that burden.

               Just consider the facts, which together prove the soundness of the trial court’s

        practical judgment. Early on a Sunday morning, local police found Dereck McClellan

        passed out in the driver’s seat of a vehicle that had crashed into a concrete pillar at a gas

                                                     20
USCA4 Appeal: 20-2251       Doc: 77          Filed: 08/10/2022      Pg: 21 of 32




        station. The vehicle smelled strongly of marijuana and a search revealed a marijuana blunt

        in the ash tray, as well as an open bottle of liquor and medical marijuana cards that

        McClellan and his girlfriend, Yvonne Silver, apparently had secured in California. That

        search also revealed approximately $70,000 in cash, bundled with rubber bands and placed

        in a Nike duffel bag in the trunk. Ion scans of the cash consistently tested positive for the

        presence of cocaine. And in addition to all of this, McClellan had multiple previous

        convictions for drug trafficking offenses, most recently in 2013 for possession with intent

        to distribute marijuana, an arrest that coincided with the seizure of approximately $53,000

        in drug proceeds.

               When asked about the cash, McClellan was initially evasive: he did not state a

        specific occupation nor did he give a consistent account of the amount of money in the bag.

        McClellan stated that the cash was for his girlfriend’s shop, but at first he refused to identify

        either his girlfriend or the name of the business. Ultimately, McClellan said that the

        business was a boutique shop called Labelz Stylehouse, owned by Silver, and both he and

        Silver stated in sworn statements that the cash consisted “entirely of profits” from that

        business. S.J.A. 2–3. But tax records showed that over the previous four years, Labelz had

        generated only $63,000 in net profits and, further, that these profits constituted the only

        source of reported income for both McClellan and Silver.

               In short, this case reads like a laundry list of the factors that courts use to determine

        that assets are tied to drug trafficking. Start with the basic circumstances of the arrest. As

        courts have noted, “[a] common sense reality of everyday life is that legitimate businesses

        do not transport large quantities of cash rubber-banded into bundles.” United States v.

                                                       21
USCA4 Appeal: 20-2251       Doc: 77         Filed: 08/10/2022      Pg: 22 of 32




        $242,484.00, 389 F.3d 1149, 1161 (11th Cir. 2004) (en banc). By contrast, “drug

        rings . . . commonly do utilize couriers to transport in cash their ill gotten gains, which can

        be huge.” Id. So “[a] large amount of currency, while not alone sufficient to establish a

        connection to a drug transaction, is ‘strong evidence’ of such a connection.” United States

        v. $252,300.00 in U.S. Currency, 484 F.3d 1271, 1275 (10th Cir. 2007) (quoting United

        States v. $149,442.43 in U.S. Currency, 965 F.2d 868, 877 (10th Cir. 1992)).

               Finally, and in addition to all this, “[a] claimant’s record of drug activity,” such as

        McClellan’s previous convictions for trafficking cocaine and possessing marijuana with

        intent to distribute, “is a highly probative factor in the forfeiture calculus.” United States

        v. $67,220.00 in U.S. Currency, 957 F.2d 280, 286 (6th Cir. 1992). McClellan’s record is

        especially probative here, since his 2013 arrest coincided with the seizure of approximately

        $53,000 in drug trafficking proceeds. The more strikingly similar a prior act is to a present

        one, the less likely it is that its admission would be prejudicial propensity evidence. See

        Fed. R. Evid. 404(b)(1).

               These past acts would be admissible here. First, the nearly identical circumstances

        of the previous forfeiture—also involving tens of thousands of dollars of cash that was

        found in a bag in the trunk of a car—serve to establish McClellan’s particular method of

        trafficking drugs. See United States v. Siegel, 536 F.3d 306, 318 (4th Cir. 2008) (noting

        that evidence that establishes a “modus operandi” is “admissible under Rule 404(b)”). And

        second, the fact that McClellan had previously been convicted of drug crimes—and had

        forfeited over $50,000 of cash in drug proceeds—helps establish that he had criminal

        connections who were willing to use him as a courier and who could finance a substantial

                                                      22
USCA4 Appeal: 20-2251      Doc: 77         Filed: 08/10/2022      Pg: 23 of 32




        transaction of drugs for cash. See Fed. R. Evid. 404(b)(2) (noting that evidence of past acts

        may be admissible to prove “opportunity”). The district court noted the “significant

        probative value” of this evidence, J.A. 118, and it seems odd that the majority would frame

        an encomium to the jury while at the same time denying that same jury the right to assess

        a salient item of proof. The grounds for admissibility listed in Rule 404(b)(2) are there for

        a reason: the most egregious offenders are often ones with highly probative and revealing

        prior bad crimes and acts.

               Despite the highly suspicious circumstances, McClellan nonetheless could have

        avoided summary judgment by plausibly asserting a legitimate source for the money.

        McClellan and Silver swore that the legitimate source here was Labelz Stylehouse. But this

        explanation is belied by Silver’s business tax returns, which, as earlier noted, reported a

        total of only approximately $63,000 in net profits over a four-year period. McClellan had

        no verifiable source of income during this period, while Silver’s income tax returns

        indicated that her entire income came from Labelz and placed her and her family below the

        federal poverty line. It is hard to understand how McClellan and Silver could have turned

        $63,000 in profits over four years into $70,000 in cash while also living off those profits.

        And while McClellan and Silver now argue that the cash came in part from the business

        profits and in part from McClellan’s inheritance, they adduced no evidence to support this

        claim, which was inconsistent with their sworn statements that the assets consisted

        “entirely of profits” from Labelz. S.J.A. 2–3.

               As courts have quite logically held, “evidence of legitimate income that is

        insufficient to explain the large amount of property seized, unrebutted by any evidence

                                                     23
USCA4 Appeal: 20-2251       Doc: 77         Filed: 08/10/2022      Pg: 24 of 32




        pointing to any other source of legitimate income or any evidence indicating innocent

        ownership, satisfies the burden imposed by the statute.” United States v. $174,206.00 in

        U.S. Currency, 320 F.3d 658, 662 (6th Cir. 2003). In fact, McClellan’s testimony as to the

        source of the cash only supports the government’s case—both because a history of “limited

        income[]” is “entitled to considerable weight” in determining whether assets have a

        legitimate origin, $252,300.00, 484 F.3d at 1275, and because “misstatements are probative

        of possible criminal activity,” $67,220.00, 957 F.2d at 286.

               This case presents as straightforward an occasion for summary judgment as one can

        imagine. Indeed, the facts as recounted by the majority do much to clinch the government’s

        case. Any reasonable juror would conclude that the cash was more likely than not a product

        of drug trafficking, and so the district court properly granted summary judgment to the

        government.




               The majority concludes otherwise. It professes that it is viewing the case against

        claimants in its entirety rather than picking apart its individual strands. Majority Op. at 17–

        18. But its opinion simply does not take with sufficient seriousness the totality of the

        evidence against McClellan and Silver. Rather, the majority proceeds fact-by-fact,

        examining and rejecting each piece of evidence in isolation, without regard to the picture

        that the evidence produces as a whole.

               The majority strains to concoct explanations for inconvenient facts that make no

        more than an implausible cameo appearance in the actual case before us. It says that “a

                                                      24
USCA4 Appeal: 20-2251      Doc: 77          Filed: 08/10/2022     Pg: 25 of 32




        reasonable juror could find that the Claimants lied about the source of the cash . . . perhaps

        to avoid embarrassment or to conceal other illicit activity that would not give rise to

        forfeiture.” Majority Op. at 16. It explains that “[w]hile it may be dubious to drive around

        with a large amount of cash in one’s car, it does not create an inescapable inference of

        criminal activity.” Majority Op. at 17. It posits that “Claimants could have lived frugally

        while saving Labelz profits, personally used marijuana and used the California card for

        personal use while in California, and had cash that was incidentally contaminated with

        cocaine like much—perhaps most—cash is.” Majority Op. at 18. These and the train of

        other speculative inferences do not have a realistic ring. They do not allow claimants to

        avoid summary judgment nor do they establish an issue of triable fact.

               The majority then proceeds to dissect adverse evidence piece by piece, while

        neglecting its considerable cumulative force. So, for instance, it is true that McClellan’s

        personal use of marijuana, on its own, fails to establish a link to drug trafficking. See

        Majority Op. at 12. It is further true that McClellan and Silver’s medical marijuana cards,

        on their own, may also attest only to their personal use of the substance. See Majority Op.

        at 11–12. It might to the gullible ring true that a bag of cash full of rubber-banded bills of

        all things, was simply evidence that the owner bore a marked distrust for financial

        institutions and had no other means of securing loose currency. See Majority Op. at 16–17.

        It might conceivably be true that McClellan’s past convictions, on their own, are not

        dispositive as to this given bag of cash. See Majority Op. at 8–9. It might possibly be true

        that the fact that McClellan had crashed into a concrete pillar and passed out from alcohol

        or drugs, on its own, proves nothing more than very poor decision-making. And it might

                                                     25
USCA4 Appeal: 20-2251      Doc: 77         Filed: 08/10/2022      Pg: 26 of 32




        be imaginable that McClellan and Silver’s evasive and implausible explanations for the

        cash, on their own, do not establish that the cash is traceable to drug trafficking in

        particular. See Majority Op. at 12–16. So while there may be some theoretical possibility

        that each individual fact is explainable, we should not isolate each fact from the weighty

        incriminatory context that surrounds it.

               Indeed, we may not take each of these facts on its own. To do so is to engage in

        divide-and-conquer reasoning, whereby courts second-guess each piece of evidence

        individually without engaging with the aggregate effect of that evidence. This is an all-too-

        common approach when the record as a whole does not support a particular result. It is

        easy enough, after all, to nitpick individual facts. The methodology is most common in the

        Fourth Amendment context, where the Supreme Court has repeatedly admonished courts

        for employing it. See District of Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (stating

        that, in evaluating probable cause for an arrest, “[t]he panel majority identified innocent

        explanations for most of these circumstances in isolation, but again, this kind of divide-

        and-conquer approach is improper”); United States v. Arvizu, 534 U.S. 266, 274 (2002)

        (stating that “Terry . . . precludes this sort of divide-and-conquer analysis” in evaluating

        reasonable suspicion for a stop). But divide-and-conquer reasoning recurs from time to

        time in all different areas of our law and courts across these different domains have

        concluded that the approach is improper. See, e.g., Awad v. Obama, 608 F.3d 1, 7 (D.C.

        Cir. 2010) (in evidentiary challenges, “we do not weigh each piece of evidence in isolation,

        but consider all of the evidence taken as a whole”); LePage’s Inc. v. 3M, 324 F.3d 141, 162

        (3d Cir. 2003) (in antitrust cases “the courts must look to the monopolist’s conduct taken

                                                     26
USCA4 Appeal: 20-2251       Doc: 77         Filed: 08/10/2022     Pg: 27 of 32




        as a whole rather than considering each aspect in isolation”); United States v. Bloom, 538

        F.2d 704, 710 (5th Cir. 1976) (in reviewing jury instructions, “it is important that they be

        construed not in isolation, in a piecemeal fashion, but in the context of the entirety of the

        judge’s instructions in the trial taken as a whole”).

               The reason for this consensus is simple. The innocuous in the singular can become

        the inculpatory in the plural. For instance, an individual fact may as easily be the product

        of happenstance as, for instance, of a party’s malfeasance. But stack coincidence upon

        coincidence and at a certain point the explanation collapses. As Justice Holmes stated long

        ago, “the whole may be greater than the sum of its parts” and one may well decide that a

        party “should not be allowed to take the bundle apart and break the sticks separately.”

        Union Pac. R.R. Co. v. Hadley, 246 U.S. 330, 332 (1918). Many cases, after all, are like

        Monet paintings: if you stand a few inches away from the canvas, you will see only the

        individual brushstrokes. But take a few steps back and the scene resolves, without any

        ambiguity at all, into a garden or a cathedral.

               Civil forfeiture cases are no exception. In resolving these cases, we must take a

        “common sense view to the realities of normal life applied to the totality of the

        circumstances.” $242,484.00, 389 F.3d at 1160 (quoting United States v. Carrell, 252 F.3d

        1193, 1201 (11th Cir. 2001)). In taking that common sense view, I would ask two simple

        questions. First, why was McClellan carrying the cash? McClellan suggests that he was not

        trafficking drugs but then he can give no account of his actual behavior—crashing into gas

        pumps at 6 a.m. on a Sunday morning with tens of thousands of dollars in rubber bands in

        a bag in the trunk of his car. To say the least, legitimate businesses do not transport money

                                                      27
USCA4 Appeal: 20-2251      Doc: 77           Filed: 08/10/2022   Pg: 28 of 32




        this way: in the early hours of the morning, in wads of cash secured not by currency straps

        but with rubber bands, transported by a courier too intoxicated to stay awake and on the

        road. And second, how did McClellan obtain the cash? As noted, McClellan’s initial

        account was hardly translucent. And the explanation that he and Silver ultimately settled

        on proved totally implausible given the evidence of Labelz’ net profits as well as McClellan

        and Silver’s lack of other income.

               This intuitive analysis makes clear how anomalous the majority opinion is. For

        instance, the amicus here cites several civil forfeiture cases where circuit courts have

        reversed grants of summary judgment or orders of forfeiture. See Institute for Justice

        Amicus Br. at 11–13. But those holdings are sounder and more persuasive than the one in

        the case at bar. In one, the government seized jewelry that happened to be in “close

        proximity” to drugs, even though the government could not establish that the claimant’s

        income was insufficient to account for the jewelry. United States v. Assorted Jewelry

        Approximately Valued of $44,328.00, 833 F.3d 13, 16–17 (1st Cir. 2016). In another, the

        government sought to seize the entirety of the claimant’s bank account after seizing drugs

        at the claimant’s home, even though there was no way to distinguish between drug proceeds

        and legitimate savings deposited in the account. United States v. Sum of $185,336.07 U.S.

        Currency, 731 F.3d 189, 197–98 (2d Cir. 2013). And in the third case, the government

        seized approximately $30,000 in cash, even though the claimant accurately identified the

        sum of money and stated he intended to purchase a car with it, and even though the police

        had no basis for disputing this account. See United States v. Ten Thousand Seven Hundred



                                                     28
USCA4 Appeal: 20-2251      Doc: 77         Filed: 08/10/2022      Pg: 29 of 32




        Dollars & No Cents ($10,700.00) in United States Currency, 258 F.3d 215, 232–33 (3d

        Cir. 2001).

               In each instance, the claimants could adduce some minimally plausible explanation

        for what they were doing with the seized assets and how they came to possess those assets.

        For instance, it is entirely commonplace to keep physical valuables such as jewelry in one’s

        residence or to keep savings in a bank account. The above cases reflect understandable

        reservations about the overreach of civil forfeiture, but the case before us is anything but

        the demonstration model that one would choose to advance the cause. Here, despite a litany

        of facts indicating that the subject money was tied to drug trafficking, McClellan could not

        provide any reasonable explanation as to what he was doing with that immense amount of

        rubber-banded cash in his trunk or how he came into possession of it.

               None of this is to say that the burden of proof in a civil forfeiture action may shift

        from the government to the claimant. It is simply to note that, as in any summary judgment

        case, “the nonmoving party must present ‘specific facts showing that there is a genuine

        issue for trial.’” Humphreys & Partners Architects, L.P. v. Lessard Design, Inc., 790 F.3d

        532, 540 (4th Cir. 2015) (quoting Blair v. Defender Servs., Inc., 386 F.3d 623, 625 (4th

        Cir. 2004)). It is not enough to provide “conclusory allegations, mere speculation, the

        building of one inference upon another, or the mere existence of a scintilla of evidence.”

        Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir. 2013). So where the government makes

        out a strong case that the claimant’s assets may be forfeited, the claimant is not absolved

        of the need to rebut that case simply because the government possesses the burden of proof.

        Where, as here, any reasonable jury would be forced to conclude that the assets at issue are

                                                     29
USCA4 Appeal: 20-2251      Doc: 77          Filed: 08/10/2022     Pg: 30 of 32




        more likely than not subject to forfeiture, the government has discharged its burden on

        summary judgment.

               The Supreme Court has repeatedly repudiated divide-and-conquer reasoning,

        commanding us not to miss the forest for the trees. Yet the majority wanders through the

        woods like an arborist, inspecting branches and bark but neglecting to survey the grove as

        a whole. From a proper vantage point, however, the case is quite clear. Courts must attend

        to the totality of the circumstances and the overall weight of the cumulative facts, as both

        precedent and logic command us to do.




               Congress was hardly unaware of public concerns about civil forfeiture. Precisely in

        response to those concerns, it amended the civil forfeiture statute significantly, eliminating

        the burden-shifting framework that previously existed and shifting the burden of proof onto

        the government to demonstrate that the property is subject to forfeiture. See Civil Asset

        Forfeiture Reform Act of 2000, Pub. L. No. 106-185, 114 Stat. 202. Yet Congress chose

        not to repeal the forfeiture statute. And, under the current law, the government must meet

        only the preponderance-of-the-evidence standard familiar in civil cases, rather than some

        higher burden. 18 U.S.C. § 983(c)(1). The statute that Congress chose limits the

        government’s burden in other ways too: the government may use any evidence obtained

        after filing the complaint to meet the preponderance standard, id. § 983(c)(2), and, as many

        courts have held, the government need not connect the property to a specific illegal



                                                     30
USCA4 Appeal: 20-2251      Doc: 77          Filed: 08/10/2022     Pg: 31 of 32




        transaction, see, e.g., United States v. Funds in the Amount of One Hundred Thousand &

        One Hundred Twenty Dollars ($100,120.00), 901 F.3d 758, 768 (7th Cir. 2018).

               Congress had good reasons to take this approach. While the seizure of property

        always implicates individual liberty, it is also true that civil forfeiture remains a tool of

        great importance for law enforcement in depriving drug dealers and other criminals of their

        ill-gotten gains. The need is to strike a balance between those competing concerns and the

        amended statute plainly reflects Congress’s desire to preserve the tool of civil forfeiture

        without compromising the rights of innocent property-owners.

               Over the last year, drug overdoses killed 108,000 Americans, the highest number in

        our nation’s history. Noah Weiland & Margot Sanger-Katz, Overdose Deaths Continue

        Rising, With Fentanyl and Meth Key Culprits, N.Y. Times (May 11, 2022). Those

        Americans most harmed are so often those least advantaged. This crisis, driven in particular

        by the introduction of synthetic opioids such as fentanyl, see id., hollows out towns and

        communities, inflicting acute suffering on both drug users and those around them. There is

        nothing sadder than the sight of an addict always needing the next “fix.” This is a crisis for

        which neither our political branches nor our society at large has found an adequate answer.

        Yet the solution is not to become so numbed by the persistence of a problem that we

        weaken the implements that Congress has passed to attack it. Civil forfeiture is one of those

        tools, a mechanism “to attack the financial structure of drug trafficking” that deprives drug

        dealers of hundreds of millions of dollars in profits every year. U.S. Drug Enforcement

        Admin., DEA Asset Forfeiture, https://www.dea.gov/operations/asset-forfeiture.



                                                     31
USCA4 Appeal: 20-2251       Doc: 77         Filed: 08/10/2022     Pg: 32 of 32




               I would not undermine one of the essential laws that Congress has chosen to address

        our country’s drug problem. The majority decision, in my view, does not comport with the

        preponderance-of-the-evidence standard chosen by Congress nor does it align with our

        long-held principles governing summary judgment. Instead, it subjects civil forfeiture

        proceedings to a level of divide-and-conquer scrutiny that we do not impose on other civil

        cases and which finds no justification in the statute. Free from this impermissible approach,

        what we have is this: an intoxicated driver, with a history of both drug trafficking and asset

        forfeiture, crashing into a gas station early on a weekend morning with tens of thousands

        of dollars in rubber-banded bills in a duffel bag in the trunk of his car, with no plausible

        explanation as to what he was doing with the cash or how he came into possession of that

        amount of money.

               The district court had no difficulty sizing the situation up. And Jackson Pollock

        would abhor the clarity of this case. I would affirm the trial court’s judgment and

        respectfully dissent.




                                                     32